Citation Nr: 0948202	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  05-40 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for emphysema/chronic 
obstructive pulmonary disorder (COPD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and July 2008 Regional 
Office (RO) in Seattle, Washington rating decisions.

The March 2005 rating decision denied service connection for 
a right eye disability and headaches.  The July 2008 rating 
decision continued a previous denial of service connection 
for emphysema/COPD.

The Veteran had a video hearing before the undersigned 
Veterans Law Judge in March 2008.  The Board notes this 
hearing covered the issues of service connection for a right 
eye disability and headaches, among others, but did not 
address service connection for emphysema/COPD.  A transcript 
of that proceeding has been associated with the claims file.

The issues of service connection for a right eye disability 
and headaches were remanded by the Board for additional 
development in June 2008.  These issues are once again before 
the Board.

The issues of entitlement to service connection for 
emphysema/COPD and entitlement to service connection for 
headaches are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
current right eye disability is not etiologically related to 
service.


CONCLUSION OF LAW

The Veteran's right eye disability was not incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1101, 1111, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for a right eye disability, the Veteran's Administration (VA) 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in April 2004 and July 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.   

The VA has a duty to assist the Veteran with the development 
of his claim.  This duty, however, does not negate the 
Veteran's ultimate responsibility to ensure the VA receives 
all the information and evidence needed to substantiate his 
claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
This matter was remanded by the Board in June 2008, so the RO 
could provide the Veteran additional opportunity to provide 
medical and other information in support of his claim.  The 
RO sent the Veteran multiple letters in compliance with the 
remand instructions.  To date, there is no evidence the 
Veteran provided any additional information in response to 
either letter.

The July 2008 letter explained to the Veteran how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Complete VCAA notice was not provided until after the initial 
unfavorable RO decision.  However, the Federal Circuit Court 
and Veterans Claims Court have since further clarified that 
the VA can provide additional necessary notice subsequent to 
the initial RO adjudication, and then go back and 
readjudicate the claim, such that the essential fairness of 
the adjudication - as a whole, is unaffected because the 
Veteran is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a statement 
of the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  Here, after the July 2008 notice was provided to 
the Veteran, the claim was readjudicated in two (2) May 2009 
SSOCs.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.   

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2009).  In compliance with the Board's June 
2008 remand instructions, the Veteran was provided a VA 
examination in December 2008.  The Board finds this 
examination and opinion to be thorough and complete.  The 
examiner noted that the claims file had been reviewed, which 
included service, VA, and private treatment records.  The 
opinions expressed were based on the December 2008 physical 
examination, the Veteran's reported history, and review of 
the claims file.  Therefore, this examination report and 
opinion is sufficient upon which to base a decision with 
regards to these claims. 
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

To establish direct service connection for a disorder there 
must be: (1) medical evidence of the current disability (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Gutierrez v. Principi 
19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. 
App. 247, 253 (1999)).  

The Veteran alleges he has a right eye disability as the 
result of jet fuel being sprayed in his eye during service.  
The Veteran contends he was hospitalized for multiple days 
and that he was blind in the right eye for several days, but 
over time his sight returned.  The Veteran claims, however, 
since the incident he has suffered from periodic eye aches, 
uncontrolled watery right eye, and light sensitivity in the 
right eye.  In support of his claim, he has submitted a lay 
statement from a fellow soldier who recalls when the Veteran 
injured his eyes on active duty.

The Veteran's service treatment records indicate in December 
1973 the Veteran reported JP-5 fuel in both his eyes.  The 
record indicates the Veteran's eyes were flushed with sterile 
normal saline and treated with bacitracin ophthalmic.  The 
record contains no reference to hospitalization or follow-up 
appointments.  An optometry examination noted a history of 
slightly blurred vision at distance for the past three (3) 
months and occasional headaches.  Although undated, based on 
the Veteran's noted age at examination and date of birth, the 
optometry examination appears to have occurred in 1975.  A 
November 1975 medical examination report noted normal eyes 
and uncorrected vision of 20/30 for the right eye.

After service, in September 1999 the Veteran was treated for 
eye pain with light sensitivity, which he reported 
experiencing five (5) to six (6) times per year.  At that 
time an ocular examination was grossly normal.  In January 
2003 the Veteran was examined and found to have a slightly 
larger right pupil than left, but otherwise no eye 
abnormalities.  In December 2003 the Veteran reported a 
history of headaches following the incident involving the jet 
fuel.  The Veteran's treating physician noted the Veteran's 
reported history of JP-5 jet fuel being spilled on his face 
and confinement to sick bay for three (3) days due to 
temporary total blindness.  The physician noted, "This 
gradually improved over a month period, but there presently 
is some residual vision difficulties."  The Veteran had 
infrequent treatment for eye problems thereafter.  A 
September 2008 letter from one of the Veteran's treating 
physicians indicated current treatment for multiple 
conditions, but not for right eye problems.  An October 2008 
letter from the Veteran's other primary treatment provider 
indicated no treatment history for the right eye.

The Veteran was afforded an examination with a VA optometrist 
on December 11, 2008.  The examiner noted review of the 
Veteran's service treatment records and private treatment 
records.  The Veteran reported to the examiner his in-service 
incident involving the jet fuel and subsequent temporary 
blindness with vision gradually returning.  The Veteran 
reported current headaches three (3) to four (4) times per 
month, with associated nausea and light sensitivity.  The 
Veteran reported eye aches one (1) to five (5) times per 
month of variable duration.  The Veteran stated that he had 
previously been prescribed glasses, but that he did not 
currently have or use any glasses.  The examiner discussed 
the Veteran's private treatment records relating to eye 
problems.  The examiner found it significant that the Veteran 
had no complaints of eye problems for over four (4) decades 
after service.  The examiner performed multiple diagnostic 
tests on the Veteran.  Based on the foregoing, the examiner 
diagnosed the Veteran with common migraine headaches, 
asthenopia, mild bilateral cataracts, and mild bilateral 
pingueculum.  The examiner concluded the Veteran's 
asthenopia, or eye aches, was due to uncorrected refractive 
error and unrelated to service.  The examiner also found the 
cataracts and pingueculum unrelated to service because the 
cataracts had "the classic clinical appearance of Thorazine-
related cataracts, indicating a non-traumatic origin" and 
there was no credible medical evidence linking ocular surface 
chemical exposure and pingueculum formation.

The Board notes that there exists conflicting evidence as to 
whether the Veteran's current right eye disabilities were 
caused or aggravated by his military service, to include the 
incident involving the spilled jet fuel.  In general, the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
expert's knowledge and skill in analyzing the data, and the 
expert's medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000). 
 
The Board finds that the greater weight of probative evidence 
is against finding the Veteran's current right eye 
disabilities were caused or aggravated by his military 
service, to include the incident of the spilled jet fuel.  
The Board acknowledges the December 2003 private treatment 
records describing current eye problems as residuals of the 
Veteran's in-service ocular exposure to jet fuel.  There is 
no evidence the physician examined or considered the service 
treatment records showing the nature of the original injury, 
the Veteran's post-service treatment history (other than past 
treatments with that private treatment provider), or medical 
research considering the link between chemical exposure and 
the Veteran's specific eye problems.  In fact, the physician 
provided no rationale for the stated conclusion other than 
the Veteran's reported history of the incident and claimed 
continuity of symptomatology thereafter.  

By contrast, the December 2008 VA examination report was 
based on an interview with the Veteran, review of the claims 
file, including service treatment records and post-service 
treatment records, diagnostic testing, and review of the 
medical research available.  Most significantly, the VA 
examiner also provided a detailed description as to the 
current nature of his eye disabilities, explaining why such 
disabilities were not traumatic in nature.  Based on the 
foregoing, the VA examiner provided a detailed rationale for 
concluding the Veteran's current right eye disabilities were 
unrelated to his in-service ocular exposure to jet fuel.  The 
VA examiner considered the December 2003 attribution of 
current problems to in-service jet fuel exposure, but 
rejected that conclusion for the reasons discussed above.  

Based on the above, the Board finds that the December 2003 
treatment record is of very limited probative value, and is 
substantially outweighed by the detailed conclusions of the 
VA examiner expressed in the December 2008 VA examination 
report.

The Board acknowledges the Veteran's assertions that he 
developed his current right eye disabilities in-service as a 
result of his ocular exposure to jet fuel.  Certainly, the 
Veteran can attest to factual matters of which he had first-
hand knowledge, such as subjective complaints of eye aches, 
light sensitivity, and watery eyes, and his testimony in that 
regard is entitled to some probative weight.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, even 
when a veteran is asserting continuity of symptomatology 
after service, he or she is not necessarily competent to 
attribute a current disability to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In this 
instance, the Veteran as a lay person has not been shown to 
be capable of making medical conclusions, especially as to 
complex medical diagnoses such as a link between his current 
diagnoses of the right eye and in-service ocular exposure to 
jet fuel, or any other incident of service.  Thus, while the 
Veteran's assertions of continuity may be of some probative 
value, they are ultimately far outweighed by the conclusions 
of the VA health care specialist discussed above.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions). 
 
As the Board may not rely on its own unsubstantiated medical 
conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), it must rely on an informed medical opinion in order 
to adjudicate a claim.  In this case, while there is 
certainly probative evidence weighing both for and against 
the claim, the Board finds that the greater weight of the 
probative evidence is against.  While the Board is 
sympathetic to the Veteran's sincere belief that he incurred 
a right eye disability as a result of ocular exposure to jet 
fuel, the greater weight of competent medical evidence of 
record does not support this contention.  Therefore, service 
connection is not warranted. 
 
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a right eye disability 
is denied.




REMAND

Headaches

The Veteran is also seeking entitlement to service connection 
for headaches.  After a thorough review of the Veteran's 
claims file, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim. 

As noted above, this case was remanded for further 
development previously, in June 2008.  In relevant part, the 
Board found a VA examination for the Veteran's headaches was 
warranted.  Although the Veteran was unable to make his 
scheduled appointment for the VA examination on December 1, 
2008, it was determined his evaluation with respect to his 
headaches could be adequately performed through review of the 
claims file and telephone interview with the Veteran.  Based 
on the foregoing, on December 4, 2008 a VA physician 
concluded there was insufficient evidence to link the 
Veteran's headaches to his military service.  One of the 
enumerated bases for the physician's conclusion was there was 
no record of headaches in the service treatment records.  
However, the Board notes, as outlined above, the service 
treatment records include an undated in-service optometry 
consultation, most likely from 1975, wherein the Veteran 
complained of occasional headaches.

The Board acknowledges the subsequent December 11, 2008 VA 
examination report by a VA optometrist, which diagnosed the 
Veteran with migraine headaches but concluded there was no 
credible evidence linking the migraine headaches with 
chemical / toxic ocular surface exposure.  The Board notes, 
however, the optometrist's clinical findings and rationale 
focused exclusively on the Veteran's eye problems, rather 
than the headaches.  For this reason, and because the 
optometrist's specialty is in evaluating disorders of the 
eye, the Board is of the opinion that the VA optometrist's 
report does not provide an adequate examination or opinion 
with respect to the claimed migraine headaches so as to 
overcome the aforementioned deficiency in the VA physician's 
earlier opinion.

For the reasons discussed above, despite the lengthy 
procedural history of this claim, the issue of service 
connection for headaches must once again be remanded for a 
clarifying addendum from the December 4, 2008 VA examining 
physician.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (if the medical evidence of record is insufficient, 
the Board is free to supplement the record by seeking an 
advisory opinion or ordering a medical examination).  

Emphysema / COPD

The Board also observes the Veteran has perfected an appeal 
with respect to the issue of service connection for 
emphysema/COPD.  Upon review, the Board notes the Veteran's 
April 2009 substantive appeal of this issue included a 
request for a Board hearing at a local VA office before a 
member of the Board.  To date, the Veteran has never waived 
his hearing request nor has he been afforded a travel Board 
hearing. 
 
The Veteran has a right to request a hearing before the 
issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 
38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2009).  
In this case, the Veteran properly requested a travel Board 
hearing and he never withdrew the request.  Accordingly, the 
Veteran should be afforded a hearing before the Board as 
requested. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements to 
schedule the Veteran for a hearing before 
the Board for the issue of entitlement to 
service connection for emphysema/COPD.

2.  The RO should make arrangements for 
the claims file to be sent to the same 
examiner that conducted the December 4, 
2008 VA examination by telephone.  If the 
same VA examiner is not available, then 
the claims file should be provided to 
another appropriate examiner.  The 
examiner should be asked to issue an 
addendum to the December 4, 2008 
examination report.  Specifically, the 
examiner should be asked to review the 
Veteran's complete claims file, to include 
the Veteran's service treatment record of 
an optometry consultation at which the 
Veteran reported occasional headaches, and 
all other relevant records.  After 
reviewing the claims file, the examiner 
should state whether it is as least as 
likely as not (50 percent probability or 
more) that the Veteran's current headaches 
had their onset in service, or are related 
to any disease or injury incurred in or 
aggravated by service, to include ocular 
surface exposure to jet fuel.    
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  

3.  After number 2. above is complete, 
readjudicate the Veteran's claim for 
service connection for headaches.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


